 



Exhibit 10.48
(DBS LOGO) [a23718a2371801.gif]
PRIVATE & CONFIDENTIAL
DBCN/CR/2003/0169
26 Jul 2006
TRIO-TECH INTERNATIONAL PTE LTD
1008 Toa Payoh North
#03-09
Toa Payoh Industrial Estate
Singapore 318996
Attn: Mr Victor Ting
Dear Sirs
BANKING FACILITIES
1 We refer to our Letters of Offer dated 10 May 2005 and 31 Mar 2005 and the
various discussions between TRIO-TECH INTERNATIONAL PTE LTD (“your
Company”/“you”) and our officers. In response to your request, we would like to
inform you that the banking facilities (the “Facilities”) shall be revised as
follows: -

                      Existing     Revised   Facilities   Limits     Limits  
Import Line comprising (Sight/Usance)
Letters of Credit, Trust Receipts,
Bills Receivable Purchase (Import),
Shipping Guarantees and Airway Guarantees
    S$1, 000,000       S$1, 000,000  
 
               
Bills Receivable Sales
    US$3,000,000       US$3,000,000  
 
               
Term Loan I
(estimated outstanding as at Jul 06: S$289,579/-)
    S$797,627.60       S$797,627.60  
 
               
Term Loan III
(estimated outstanding as at Jul 06: S$520,477/-)
    S$1,000,000       S$1,000,000  
 
               
Term Loan IV
(estimated outstanding as at Jul 06: S$407,209/-)
    S$1,000,000       S$1, 000,000  
 
               
Term Loan V
    S$1, 000,000       —  
 
               
Foreign Exchange Line
    S$3,000,000       S$3,000,000  

         
 
  DBS Bank Ltd   Tel: 65.6767 1555
 
  DBS Business Centre (North) Enterprise Banking   Fax: 65.6764 2725
 
  900 South Woodlands Drive #05-01   Telex: RS 24455
 
  Woodlands Civic Centre   SWIFT Dest: DBSSSGSG
 
  Singapore 730900   www.dbs.com

1



--------------------------------------------------------------------------------



 



(DBS LOGO) [a23718a2371801.gif]
TRIO-TECH INTERNATIONAL PTE LTD
Banking Facilities
26 Jul 2006
2 In addition, clause 2(f) stipulated in the Letter of Offer dated 10 May 2005
shall be revised as follows: -

  “2(f)    Availability         Term Loan IV shall be available for drawdown up
to 30 Sep 2006.”

3 We refer to our Letter of Offer dated 31 Mar 2005 and wish to inform your
Company that clauses 2(e)(i) and 2(e)(iii) shall also be revised as follows: -

  “2(e)    Conditions governing use of facilities

  (i)   Utilisation under the Bills Receivable Sales Facility shall be supported
by sales invoices to buyers acceptable to the Bank. In this respect, the
approved parties are as follows:-

  (a)   AMD Technologies (China) Co Ltd     (b)   Freescale Semiconductor
(China) Ltd     (c)   Freescale Semiconductor Malaysia Sdn Bhd.

  (iii)   The payments received from approved parties as listed in 2(e)(i) above
shall be deposited into your Company’s current account maintained with DBS
Bank.”

4 Save the above, all other terms and conditions as stipulated in our previous
Letter(s) of Offer and/or Letter(s) of Variation shall remain unchanged.
5 Should the above variation meet with your acceptance, please submit to DBS
Blank one (1) certified copy of the Resolution passed by your Board of Directors
accepting the same on all the terms and conditions contained herein and furnish
to DBS Bank the name(s) of the person(s) authorised to contract the foreign
exchange transactions, together with the duplicate of this letter of variation
duly signed.
6 This variation shall lapse if it is not accepted within fourteen (14) days
from the date of this letter, unless otherwise extended by DBS Bank.
7 Should you have any enquiries pertaining to this letter of variation, please
do not hesitate to contact Mr William Tiang at 6767 1546.

     
Yours faithfully
   
 
   
/s/ Lim Poh Leong
 
   
LIM POH LEONG
   
VICE PRESIDENT
   
ENTERPRISE BANKING
   
CORPORATE AND INVESTMENT BANKING GROUP
   

         
 
  DBS Bank Ltd   Tel: 65.6767 1555
 
  DBS Business Centre (North) Enterprise Banking   Fax: 65.6764 2725
 
  900 South Woodlands Drive #05-01   Telex: RS 24455
 
  Woodlands Civic Centre   SWIFT Dest: DBSSSGSG
 
  Singapore 730900   www.dbs.com

2